            Case 5:18-cv-00406-LCB Document 39 Filed 03/25/20 Page 1 of 1                                 FILED
                                                                                                2020 Mar-25 PM 12:12
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION

QUINTIN DAVIS AND JEFFERY GARNER,                    )
                                                     )
       Plaintiffs,                                   )              CIVIL ACTION NO.
                                                     )
       v.                                            )               5:18-cv-00406-LCB
                                                     )
B.L. HARBERT INTERNATIONAL, LLC,                     )
                                                     )
       Defendant.
                                                     )
                                                     )

                            JOINT STIPULATION OF DISMISSAL

       Pursuant to Federal R. Civ. P. 41(a)(1)(A)(ii), the parties hereby stipulate that this action be

dismissed with prejudice, each party to bear its own costs.

       Respectfully submitted this 25th day of March, 2020.



                                   by TH (w/ perm)
 Michael E. Auffenorde                                   Jennifer F. Swain
                                                         Patrick D. Schach
 MICHAEL E. AUFFENORDE, P.C.
 2409 Commerce Court, Suite B                            LITTLER MENDELSON, P.C.
 Huntsville, Alabama 35801                               420 20th Street North, Suite 2300
 (256) 533-5383                                          Birmingham, AL 35203-3204
 (256) 533-4833 facsimile                                Telephone: 205.421.4700
 aalaw@bellsouth.net                                     Facsimile: 205.421.4699
                                                         jswain@littler.com
 Attorney for Plaintiffs                                 pschach@littler.com

                                                         Attorneys for Defendant
